Citation Nr: 0947790	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-03 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to December 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The Veteran withdrew his claims of entitlement to service 
connection for hearing loss and tinnitus in January 2007, 
prior to filing a VA Form 9 substantive appeal.  Therefore, 
those issues have not been perfected and are not before the 
Board.  

The Veteran's claim of entitlement to permanent incapacity 
for self-support for R.C. was granted by the RO in a January 
2007 rating decision.  Therefore, that issue is no longer 
before the Board.


FINDING OF FACT

A left ankle disability was not manifested during service and 
is not shown to be etiologically related to service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the present case, the RO provided the appellant pre-
adjudication notice by letter dated in August 2006.                                                                            

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, private 
treatment records, and assisted the Veteran in obtaining 
evidence.  

The Board notes that the Veteran has not been given a VA 
examination in connection with his claim of a left ankle 
disorder related to service.  In this regard, 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, separation examination showed normal 
musculoskeletal findings, with no subjective ankle 
complaints, and the post-service evidence does not indicate 
any current complaints or treatment referable to the left 
ankle until several years following separation.  Furthermore, 
the record contains no competent evidence suggesting a causal 
relationship between the current disability and active 
service.  In this regard, a November 2006 doctor's letter 
indicating that the Veteran "was diagnosed with post 
traumatic degenerative arthritis left ankle after sustaining 
an injury while serving in the military" is entirely based 
on the Veteran's reported history and thus is not probative.  
As such, it does not trigger the need for an examination, 
even under the low threshold of McLendon.  No other evidence 
suggests that the current left ankle disorder may be related 
to service.

In conclusion, VA has substantially complied with the notice 
and assistance requirements and the Veteran is not prejudiced 
by a decision on the claim at this time.     

Discussion

The Veteran contends that he sustained a left ankle 
disability as a result of his service.  Specifically he 
asserts that while performing physical training he twisted 
his ankle playing soccer.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's August 1980 physical induction examination 
shows normal musculoskeletal findings and no ankle complaints 
were raised in the accompanying report of medical history.  
During service, there is no showing of left ankle complaints.  
However, a May 1982 STR shows that the Veteran injured his 
right ankle while playing softball and a September 1983 STR 
again demonstrates that the Veteran injured his right ankle.  
An October 1985 report shows that a piece of a bridge broke 
apart and fell on the Veteran's left foot, but no ankle 
injury was specifically noted.  In any event, separation 
examination did not demonstrate disability of either ankle, 
nor was any claimed in the corresponding report of medical 
history. 

Following discharge, the first indication of the Veteran's 
left ankle pain is documented in a March 2002 private 
treatment record.  At the time, the Veteran reported that he 
had experienced left ankle pain for the past two years.  The 
MRI showed an osteochondral defect with some collapse of the 
lateral/posterior talus. 

Private treatment records dated from May 2002 to January 2007 
show left ankle pain, disability, and surgical procedures.

Private treatment records dated in November 2006 and January 
2007 show that Dr. D.S. treated the Veteran for his left 
ankle disorder.  The aforementioned treatment records 
indicate a current diagnosis of post-traumatic degenerative 
arthritis of the left ankle, which he reportedly sustained 
due to an in-service injury.  

Here, the medical evidence clearly demonstrates a current 
diagnosis of a left ankle disability; however, there were no 
complaints or documentation of a left ankle injury until 
2002.  Indeed, the Veteran's September 1986 physical 
separation examination is negative for complaints, treatment, 
or a diagnosis for a left ankle injury.  However, the Board 
notes that on his February 2007 substantive appeal, the 
Veteran indicated that he injured his left ankle in service, 
not his right ankle, and that his left ankle was put into a 
traction boot.  He further reported that the physician 
documented the wrong ankle in service.  In this regard, the 
Board notes that the Veteran is competent to say that he 
injured his left ankle in-service.  Moreover, there is 
credible evidence of an ankle injury in-service.  In 
addition, other injury clearly involving the left foot is 
documented, as discussed above.

However, even if the Board concedes that the Veteran injured 
his left ankle in-service and that his right ankle was 
mistakenly documented in his STR's, the fact remains that 
separation examination was clinically normal and that, 
significantly, the Veteran failed to report a history of 
ankle injury.  This weighs heavily against the claim, as it 
tends to show an absence of continuity of symptomatology.

To the extent that the Veteran's statements report continuous 
symptoms, again such statements do not appear credible 
because of the normal separation examination and the 
unremarkable report of medical history completed at that 
time.  Further diminishing the Veteran's credibility is the 
fact that no claim was raised until 2002, over 15 years after 
discharge.  Indeed, if he had been experiencing continuous 
left ankle problems since service, it would be expected that 
he would have raised a claim much sooner.  Thus continuity is 
not established by the Veteran's own statements.  Moreover, 
continuity is also not shown by the clinical record.
Again, the evidence of record first documents objective 
findings related to a left ankle disability in 2002, more 
than 15 years after service.  This lengthy period of time 
before the first post-service findings tends to weigh against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.)  

Furthermore, no competent evidence causally relates a current 
neck disability to active service.  In this regard, the Board 
acknowledges a November 2006 doctor's letter indicating that 
the Veteran "was diagnosed with post traumatic degenerative 
arthritis left ankle after sustaining an injury while serving 
in the military."  However, that statement appears to have 
been based solely on the Veteran's reported history, which 
has not been corroborated by other evidence of record.  As 
such, the finding does not constitute probative evidence.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  No other medical 
evidence addresses the etiology of the left ankle disability.

The Veteran himself believes that a causal relationship 
exists between his current left ankle disability and active 
service.  However, the question of etiology here involves 
complex medical issues that he, as a layperson, is not 
competent to address. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a left ankle disability. Consequently, the benefit-of-
the-doubt- rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a left ankle disability is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


